Appeal from a judgment of the Onondaga County Court (Anthony E Aloi, J.), rendered July 17, 2006. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the third degree. It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the third degree (Penal Law §§ 110.00, 140.20). Defendant failed to move to withdraw the plea or to vacate the judgment of conviction and thus failed to preserve for our review his contention that the plea was not knowingly, voluntarily and intelligently entered (see People v Aguayo, 37 AD3d 1081 [2007], lv denied 8 NY3d 981 [2007]; People v Jenkins, 37 AD3d 1087 [2007], lv denied 8 NY3d 946 [2007]). In any event, that contention lacks merit. “[Defendant’s] responses to the questions of [County C]ourt during the plea colloquy did not negate any element of the offense or otherwise cast any doubt on defendant’s guilt” (People v Spikes, 28 AD3d 1101, 1102 [2006], lv denied 7 NY3d 818 [2006]; see People v Williams, 35 AD3d 1273, 1274 [2006], lv denied 8 NY3d 928 [2007]). Present—Smith, J.P, Centra, Fahey, Peradotto and Pine, JJ.